UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION PERIOD PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13777 GETTY REALTY CORP. (Exact name of registrant as specified in its charter) MARYLAND 11-3412575 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 125 Jericho Turnpike, Suite 103 Jericho, New York 11753 (Address of principal executive offices) (Zip Code) (516) 478 - 5400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated FilerxNon-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Registrant had outstanding 24,764,875 shares of Common Stock, par value $.01 per share, as of August 9, 2007. GETTY REALTY CORP. INDEX Part I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 1 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2007 and 2006 2 Consolidated Statements of Comprehensive Income for the Three and Six Months ended June 30, 2007 and 2006 3 Consolidated Statements of Cash Flows for the Six months ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 Part II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 4.Submission of Matters to a Vote of Security Holders 31 Item 6. Exhibits 31 Signatures 32 GETTY REALTY CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, Assets: 2007 2006 Real Estate: Land $ 222,300 $ 180,409 Buildings and improvements 250,917 203,149 473,217 383,558 Less
